                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    HOLLAND AMERICA LINE, N.V. d/b/a                    CASE NO. C17-1726-JCC
      HOLLAND AMERICA LINE, N.V., L.L.C., a
10
      Washington limited liability corporation, et al.,   MINUTE ORDER
11
                              Plaintiffs,
12             v.

13    ORIENT DENIZCILIK TURIZM SANAYI VE
      TICARET, A.S. d/b/a SEA SONG TOURS, a
14
      Turkish corporation, et. al.,
15
                              Defendants.
16

17
              The following minute order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
              This matter comes before the Court on the parties’ stipulated motion regarding case
20
     management dates (Dkt. No. 76). The Court hereby GRANTS the motion and ORDERS that the
21
     parties must adhere to the following revised case schedule:
22
      Event                                      Current Date           Proposed Date
23
      Trial                                      May 11, 2020           September 28, 2020
24
      Trial Briefs                               May 7, 2020            September 25, 2020
25
      Proposed Voir Dire / Jury Instructions     May 7, 2020            September 25, 2020
26
      Proposed Pretrial Order                    May 1, 2020            September 18, 2020

     MINUTE ORDER
     C17-1726-JCC
     PAGE - 1
 1   Discovery Cutoff                   January 10, 2020    May 29, 2020

 2   Dispositive Motion Deadline        February 11, 2020   June 30, 2020

 3        DATED this 6th day of December 2019.

 4                                                 William M. McCool
                                                   Clerk of Court
 5
                                                   s/Tomas Hernandez
 6
                                                   Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1726-JCC
     PAGE - 2
